                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


MARILYN N. WITHROW, DAVID J.
WITHROW, and CHRISTOPHER J.
WITHROW,                                                         8:18CV469

                      Plaintiffs,
                                                                  ORDER
       vs.

REGIONAL WEST MEDICAL CENTER,
NICHOLAS MIZELLE, DEBORAH
MIZELLE, MALLORY MIZELLE, MARCI
MIZELLE, COUNTY OF SCOTTSBLUFF,
NEBRASKA, UNITED STATES OF
AMERICA, and STATE OF NEBRASKA,

                      Defendants.


      This matter is before the Court on plaintiffs’ appeal, Filing No. 75, of this Court’s

order, Filing No. 72. The Clerk of Court has issued a copy of an IFP Memo regarding

whether plaintiffs can appeal without payment of the filing fee. Filing No. 76. This is a

civil non-prisoner case. The plaintiffs have failed to submit the appropriate documents

requesting in forma pauperis status. See Fed. R. App. P. 24(a)(1).1




      1   (a) Leave to Proceed In Forma Pauperis.
        (1) Motion in the District Court. Except as stated in Rule 24(a)(3), a party to a
district-court action who desires to appeal in forma pauperis must file a motion in the
district court. The party must attach an affidavit that:
        (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the party's
inability to pay or to give security for fees and costs;
      (B) claims an entitlement to redress; and
      (C) states the issues that the party intends to present on appeal.
Fed. R. App. P. 24(A)(1).
THEREFORE, IT IS ORDERED THAT:

1. The plaintiffs have 30 days from the date of this Order to either (a) comply with

   Fed. R. App. P. 24(a)(1); or (b) pay the filing fee for the appeal to the Clerk of

   Court.

2. The Clerk of Court shall send the appropriate in forma pauperis paperwork to

   the plaintiffs in this case.



Dated this 20th day of March, 2019.


                                          BY THE COURT:

                                          s/ Joseph F. Bataillon
                                          Senior United States District Judge




                                      2
